Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18   PageID.11544   Page 1 of 6




        EXHIBIT 1-3
         Redacted Pursuant to ECF 453
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18 PageID.11545                               Page 2 of 6

Message
From:          Fenzel, Andrew D [FenzelAD@state.gov]
Sent:          12/30/2016 8:29:31 PM
To:            Koontz, Bryan K [KoontzBK@state.gov]; Clinton, Julius A [/O=IRMMAIL/OU=MBX Servers -
               NYC/cn=Recipients/cn=JAClinto]
CC:            Hankinson, Simon R [HankinsonSR@state.gov]
Subject:       RE: Iraq
Attachments:   Iraq Dipnote 9-2.docx



Thanks Bryan. What do you suggest we do for next steps?
                                ?

Andrew Fenzel
Post Operations Division, Office of Visa Services
Bureau of Consular Affairs
U.S. Department of State
(W) 202-485-7613

Official - SBU
UNCLASSIFIED

From: Koontz, Bryan K
Sent: Friday, December 30, 2016 12:53 PM
To: Fenzel, Andrew D; 'Clinton, Julius A'
Cc: Hankinson, Simon R
Subject: RE: Iraq

Amb. Yaseen is out of the country until Jan. 3. He has not yet presented his credentials to the president, so I'm not sure
how forward-leaning he will be in the interim. So far as I know, A/S Patterson has not met with Amb. Yasseen yet,
though I believe he met with the PDAS.

B

Official - SBU
UNCLASSIFIED

From: Fenzel, Andrew D
Sent: Friday, December 30, 2016 12:29 PM
To: 'Clinton, Julius A'; Koontz, Bryan K
Cc: Hankinson, Simon R
Subject: RE: Iraq

Actually, I think we are way past this.

In their November 22 meeting, A/S Patterson promised A/S Bond that she would personally meet with the new
Ambassador and would talk to him about removals and see if we can get him to commit to what his predecessor
promised. I don't believe this meeting has occurred yet.

Bryan- any chance of this meeting happening in January?

Andrew Fenzel
Post Operations Division, Office of Visa Services
Bureau of Consular Affairs
U.S. Depai talent of State



                                                       ICE - 0269779
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18 PageID.11546                        Page 3 of 6

(W) 202-485-7613

Official - SBU
UNCLASSIFIED


From: Clinton, Julius A [mailto:JAClintoice.dhs.dov]
Sent: Friday, December 30, 2016 12:16 PM
To: Koontz, Bryan K
Cc: Fenzel, Andrew D
Subject: Iraq

Greetings,

Happy new year ! When ever the new ambassador is in place. We would like to set up a meeting with him and
Deputy Assistant Director Schultz. We would like to discuss the agreement to accept copies of identity
documents. We can set it up sometime next month when we return.



Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clintondhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


Warning: This document is UNCLASSIFIED//FOR OFFICIAL USE ONLY (U//FOUO). It contains
information that may be exempt from public release under the Freedom of Information Act (5 U.S.C. 552). It is
to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS policy
relating to FOUO information and is not to be released to the public or other personnel who do not have a valid
"need-to-know" without prior approval of an authorized DHS official. No portion of this report should be
furnished to the media, either in written or verbal form.




                                                  ICE - 0269780
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18 PageID.11547                         Page 4 of 6




               The Embassy of the United States presents its compliments to the

           Ministry of Foreign Affairs of the Republic of Iraq and has the honor to bring

           to its attention the outstanding matter of Iraqi nationals subject to Final

           Orders of Removal from the United States. As the Ministry is aware, the

           United States has long expressed concern that Iraq has been unresponsive to

           the repeated requests, in Baghdad and Washington, from United States

           officials to properly document and facilitate the return home of its nationals

           who have exhausted their legal remedies and have no right to remain in the

           United States. As a result of Iraq's lack of cooperation in this regard, the

           Department of Homeland Security, Immigration and Customs Enforcement

           places Iraq on its list of countries determined to be recalcitrant in accepting

           the return of their nationals.




               On February 7, 2014, in Washington, DC, the Department of State and

           Immigration and Customs Enforcement met with officials from the Embassy

           of Iraq in Washington to stress the need for swift action on issuing travel

           documents to its nationals who have been afforded full access to the U.S.

           legal system and have exhausted all possible appeals. They are subject to

           final orders of removal.




               Since February 2014, the Department of State and Immigration and

           Customs Enforcement have met an additional seven times with officials of the

           Iraqi government, both in Washington, DC and Baghdad, to follow-up on the




                                            ICE - 0269781
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18 PageID.11548                        Page 5 of 6




           issue (March 31, 2015; April 1, 2015; July 2015; January 10, 2016; January

           29, 2016; May 12, 2016; and June 13, 2016, respectively). During the

           meeting of January 29, the Iraqi Ambassador in Washington, DC assured U.S.

           government officials that Iraqi Consulates would interview Iraqi detainees

           with criminal records to begin the process of issuing travel documents. Iraqi

           Consulates in Detroit and Washington, DC have begun these interviews.

           Unfortunately, the Consulate in Los Angeles has yet to allow a single

           interview due to lack of identity documents.




               The Embassy of the United States is obliged to inform the Ministry that

           the U.S. Congress is very concerned with this issue and has threatened to

           pass legislation that would require imposition of punishments on countries

           deemed to be recalcitrant. Under Section 243(d) of the Immigration and

           Nationality Act, the United States has the authority to impose visa sanctions

           on countries that fail to cooperate sufficiently on the removal of their

           nationals from the United States. This could include the suspension of

           issuance of all diplomatic visas and the suspension of issuance of all tourist

           and business visas. Visa sanctions are already being considered for a handful

           of recalcitrant countries.




               Upon request, the Department of State and Immigration and Customs

           Enforcement stand ready to assist Iraq in interviewing its putative nationals

           and planning their removal.




                                         ICE - 0269782
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-5 filed 10/23/18 PageID.11549   Page 6 of 6




   Attachment:
   List of xx Iraqis Under Final Order of Removal



   Drafted:         CA/VO/F: Liliane Hudspeth, ext. 5-7442

   Cleared:         CA/VO: KKing
                    CA/VO: SHankinson
                    CA/VO/L: DNewman
                    CA/VO/F: MMcEvoy
                    CA/VO/F: AFenzel
                    L/CA: LDonnelly




                                                    ICE - 0269783
